Citation Nr: 0527375	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  97-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for dizziness and 
blackouts.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for joint disease of 
the neck.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a right ankle 
disorder.

9.  Entitlement to service connection for a bilateral hand 
disorder.

10.  Entitlement to service connection for a bilateral leg 
disorder.

11.  Entitlement to service connection for the residuals of 
dental trauma.

12.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a skin 
disorder.

13.  Entitlement to service connection for a skin disorder.

14.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.

15.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to April 1972.  Records show he served in the 
Republic of Vietnam from July 23, 1971, to April 18, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and a November 2002 rating decision by 
the RO in Montgomery, Alabama.  The issues on appeal have 
been merged under the present docket number for 
administrative convenience.  In March 2002, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The June 1997 rating decision, in pertinent part, denied 
service connection for PTSD.  The veteran subsequently 
perfected an appeal as to this issue.  In August 2000, the 
Board remanded the issue of whether new and material evidence 
was received to reopen the service connection claim for PTSD.

In a June 2002 decision the Board noted the issue of 
entitlement to an acquired psychiatric disorder, including 
PTSD, had been previously denied by the Board in July 1987.  
The claim was reopened at that time and the issue of 
entitlement to service connection for PTSD was deferred for 
additional development.  The issue was remanded to the RO in 
October 2003. 

The remaining issues listed on the title page of this 
decision were denied in a November 2002 rating decision and 
the veteran subsequently perfected his appeal of those 
issues.  Although the RO adjudicated the issues concerning a 
skin disorder, nerves, and memory loss on the merits, the 
Board finds these matters were previously addressed by prior 
Board decisions in July 1987.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, generally, the reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that a claim based on 
the diagnosis of a new mental disorder constitutes a new 
claim for the purpose of the jurisdictional requirement when 
the new mental disorder was not previously diagnosed and 
considered at the time of the prior notice of disagreement.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  

While an appeal has been perfected from the November 2002 
denial of entitlement to service connection for memory loss 
and nerves on the merits, the Board finds no information was 
provided identifying any disorder or disability to which 
these alleged manifestations may be attributed.  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd, in 
pertinent part, sub nom., Sanchez-Benitez v. Principi, 259 
F.3d 1356 (2001) (Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

To the extent, however, the veteran contends that he has 
memory loss or nervousness as present symptom manifestations 
of an acquired psychiatric disorder, this is a previously 
adjudicated issue that requires the receipt of new and 
material evidence to reopen the claim.  Therefore, in the 
absence of a valid claim for a memory loss or nerve 
disability the Board finds the matters are more appropriately 
addressed as part of the issue of whether new and material 
evidence was received to reopen the claim for an acquired 
psychiatric disorder, other than PTSD.  

The Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the issues on the title page concerning skin and acquired 
psychiatric disorders are addressed as whether new and 
material evidence has been submitted to reopen the claims for 
service connection.

The Board also notes that the November 2002 decision denied 
the issues of whether new and material evidence was received 
to reopen claims for entitlement to service connection for 
tinnitus, alcohol dependence, bad eyesight, a right shoulder 
disorder, headaches, and a low back disorder.  The veteran 
submitted a notice of disagreement as to these new and 
material evidence claims in his December 2002 correspondence; 
however, the issues were not addressed in the subsequent 
April 2004 statement of the case.  

The Court has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As these new and material 
evidence claims have not been properly addressed in a 
statement of the case, they must be remanded for appropriate 
development.  

The issues of entitlement to service connection for hearing 
loss, a bilateral knee disability, a skin disorder, and an 
acquired psychiatric disorder and the issues of whether new 
and material evidence was received to reopen claims for 
entitlement to service connection for tinnitus, alcohol 
dependence, bad eyesight, a right shoulder disorder, 
headaches, and a low back disorder are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has sufficiently notified him of the information 
and evidence necessary to substantiate these claims.

2.  The veteran is not shown to have developed PTSD as a 
result of a verified stressor event during his military 
service.

3.  The evidence demonstrates the veteran's coronary artery 
disease was not present in service, was not manifest until 
many years after service, and is not shown to be related to 
service.

4.  The veteran reported he had experienced rare episodes of 
dizziness upon enlistment examination, but no clinical 
abnormalities were noted at that time; the evidence 
demonstrates dizziness and blackouts were not present in 
service, were not manifest until many years after service, 
and are not shown to be related to service.

5.  The evidence demonstrates the veteran's stomach disorder 
was not present in service, was not manifest until many years 
after service, and is not shown to be related to service.

6.  The evidence demonstrates the veteran's joint disease of 
the neck was not present in service, was not manifest until 
many years after service, and is not shown to be related to 
service.

7.  The evidence demonstrates the veteran's right ankle 
disorder was not present in service, was not manifest until 
many years after service, and is not shown to be related to 
service.

8.  The evidence demonstrates the veteran's bilateral hand 
disorder was not present in service, was not manifest until 
many years after service, and is not shown to be related to 
service.

9.  The evidence demonstrates the veteran's bilateral leg 
disorder was not present in service, was not manifest until 
many years after service, and is not shown to be related to 
service.

10.  The evidence demonstrates the veteran's dental problems 
were not incurred as a result of service trauma.

11.  The veteran was not a prisoner of war during service, he 
has no established service-connected disabilities, he has no 
adjudicated service-connected compensable dental disability 
or dental disorder clinically determined to be complicating a 
medical disorder currently being treated by VA, and he is not 
a VA vocational rehabilitation trainee.

12.  In a July 1987 decision the Board denied service 
connection for a skin disorder; that decision has become 
final.

13.  Evidence received since the July 1987 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

14.  In a July 1987 decision the Board denied reopening the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder; that decision has become 
final.

15.  Evidence received since the July 1987 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred as a result of any 
incident of military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The veteran's coronary artery disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2004).

4.  The veteran's dizziness and blackouts were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

5.  The veteran's stomach disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

6.  The veteran's joint disease of the neck was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

7.  The veteran's right ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

8.  The veteran's bilateral hand disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

9.  The veteran's bilateral leg disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

10.  The veteran's claimed residuals of dental trauma were 
not incurred as a result of active service, and the criteria 
for entitlement to VA outpatient dental treatment have not 
been met. 38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2004).

11.  Evidence received since the July 1987 Board decision 
denying service connection for a skin disorder is new and 
material, and the claim must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

12.  Evidence received since the July 1987 Board decision 
denying reopening a claim for entitlement to service 
connection for an acquired psychiatric disorder is new and 
material, and the claim must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate a claim for entitlement to service 
connection for PTSD in November 2000 prior to the initial 
adjudication from which that appeal arose.  He was notified 
of the evidence required to substantiate his claims as to the 
other issues on appeal in March 2002 prior to the November 
2002 adjudication of those matters.  An additional notice 
letter was also issued in March 2004.  While the VCAA notice 
letters in this case did not explicitly ask the veteran to 
provide "any evidence in [his] possession that pertains" to 
his claims, as a practical matter the Board finds that he has 
been notified of the need to provide such evidence.  The 
notice letters of record informed him that additional 
information or evidence was needed to support his claims and 
asked him to send the information or evidence to the AOJ.  In 
addition, the April 2004 statement of the case and January 
2005 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a Federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records.  If requested by VA, the claimant must 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  Id.

The record reflects that the RO made numerous efforts to 
develop evidence in this case, particularly in attempting to 
have the service department verify the veteran's claimed 
stressor events.  The RO also requested on several occasions 
that the veteran provide additional details and information 
concerning his alleged stressor incidents.  In correspondence 
dated in June 2004 the veteran was notified that the United 
States Center for Research of Unit Records (USCRUR) required 
additional information, such as specific dates within a 60 
day time period, before a detailed search of records could be 
made to verify his claimed stressor events.  The veteran 
provided no additional information in response to this 
request and in July 2004 the service department reported no 
search was possible based upon the available information.  
Therefore, the Board finds that further efforts to obtain 
additional records pertinent to his PTSD claim would be 
futile because of the veteran's failure to cooperate fully 
with VA's efforts to obtain any relevant records.  

The Board further finds that the veteran's assertions of 
having experienced combat during service in Vietnam and of 
having incurred injuries during combat are unsupported by any 
probative evidence and are, in essence, inherently 
incredible.  His statements as to his alleged combat 
experiences are too vague and/or too inconsistent to be of 
any probative value.  As he has not been cooperative with 
VA's requests for additional information, the Board finds 
further efforts to assist him in verifying such events would 
be futile.

The Board notes that correspondence dated in October 1982 
indicates the veteran had filed a claim for Social Security 
Administration (SSA) benefits.  While the records associated 
with a claim for SSA disability benefits were not obtained in 
this case, the Board finds there is no indication those 
records include any additional evidence pertinent to the 
present claims.  During the course of this appeal the veteran 
was repeatedly requested to identify or provide information 
pertinent to his claims, but in no instance did he identify 
any pertinent records associated with his SSA claim.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  See 38 C.F.R. § 3.159.  

A review of the evidence of record shows the veteran 
underwent VA psychiatric examinations in March 1983, August 
1985, and December 1996 and VA general medical examination in 
August 2001.  Although the veteran has repeatedly asserted 
his belief that he was entitled to service connection, he 
provided no information as to how his claimed coronary artery 
disease, dental trauma, dizziness and blackouts, stomach 
disorder, joint disease of the neck, right ankle disorder, 
bilateral hand disorder, or bilateral leg disorder might be 
related to an established event, injury, or disease in 
service.  In the absence of any credible supporting evidence 
indicating an event, injury, or disease during active 
service, the Board finds there is no reasonable possibility 
that additional medical opinions would be of sufficient 
probative value to substantiate these claims.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Combat

Initially, the Board notes that the veteran's service records 
show he served in the Republic of Vietnam from July 23, 1971, 
to April 18, 1972, and that his military occupation specialty 
was wheeled vehicle mechanic.  There are no reports, medals, 
or awards indicative of combat or combat-related injuries.  

In his December 1981 application for VA benefits the veteran 
noted he had back problems due to a fall from a guard tower.  
He stated he received no treatment at that time, but that he 
had been given leave to recuperate.  In a January 1986 
statement he asserted that he injured his back during basic 
training and that he re-injured his back in a fall when the 
step on a guard tower ladder gave way.  Treatment records 
dated in November 1996 show he reported he injured his back 
when he tripped over a root while walking.  During VA general 
medical examination in August 2001 he reported having 
incurred injuries to the back, hip, and knee when the 
watchtower in which he was standing was hit in a mortar 
attack and crumbled to the ground.  At his video conference 
hearing in March 2002 he testified that he sustained shrapnel 
injuries to the back in a rocket attack and was immediately 
returned to his unit after the shrapnel was removed.  

In a December 1996 statement he reported having witnessed 
friends killed in Vietnam and having been exposed to enemy 
fire during vehicle recovery missions.  Treatment records 
dated in October 1996 show he reported he experienced 
nightmares about his having slashed the throat of a fellow 
serviceman high on heroin who attacked him.  That report also 
shows he complained of nightmares about his having relieved a 
friend from guard duty one night who was later killed when 
their barracks were bombed.  During VA examination in 
December 1996 he reported trauma associated with having 
watched friends get killed and with his "first kill of a 
human life."  In a December 1997 statement he reported he 
received injuries when he was blown off his guard tower by a 
mortar round and stated he had taken guard duty that night 
for his friend D.G.  Treatment records dated in January 1999 
show he had nightmares about a supply depot that exploded in 
his unit killing several of his friends.  In a January 2000 
statement he reported the names of three servicemen he 
claimed were killed in a rocket attack.  At his video 
conference hearing in March 2002 he testified that he had 
seen 15 to 20 people from his unit killed or badly injured 
and estimated eight of those had been due to enemy fire.  He 
stated that he had returned fire during combat. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

Although the veteran has reported numerous incidents of 
alleged involvement in combat during his Vietnam service, the 
Board finds his statements are too vague and/or too 
inconsistent to be of any probative value.  His claims of 
combat-related experiences are unsupported by any evidence 
other that his own unsubstantiated reports and are not 
supported by any awards or medals consistent with the events 
he described as having experienced in service.  His 
statements as to having incurred combat-related injuries are 
also inconsistent with the clinical findings of his 
April 1972 separation examination.  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character."), citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  Therefore, the Board finds the 
veteran is not a combat veteran for VA compensation purposes.  
But see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection Claims
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for PTSD, coronary artery disease, 
dizziness and blackouts, stomach disorder, joint disease of 
the neck, right ankle disorder, bilateral hand disorder, or 
bilateral leg disorder.  Although the veteran reported he 
experienced rare episodes of dizziness and occasional chest 
pains in his December 1970 report of medical history, no 
present disabilities or clinical abnormalities related to 
those matters were noted upon enlistment examination.  A 
January 1971 report noted treatment for right lower costal 
chest pain.  The veteran's April 1972 separation examination 
revealed no clinical abnormalities.

VA medical records show the veteran was hospitalized from 
March 21, 1985, to May 7, 1985.  It was noted that he had 
been admitted due to depression and suicidal ideation.  His 
spouse reported he had demonstrated problems with depression 
and nervousness over the previous five years, but that the 
precipitating factor leading to admission was a conflict with 
his mother-in-law.  The discharge Axis I diagnoses included 
dysthymic disorder, alcohol dependence, by history, and PTSD, 
not causing dysthymia.  

VA examination in August 1985 noted the veteran reported he 
served with the 528th Maintenance in Da Nang and that his job 
had been to go out and recover vehicles.  He claimed that 
during service in Vietnam he was drunk most of the time and 
had been hospitalized because he was drinking too much.  He 
stated that seeing children running around without any family 
reminded him of Vietnam and that sometimes he dreamt about 
things he saw in Vietnam.  The examiner found that based upon 
a review of the claims file, including the May 7, 1985, 
hospital summary, there was insufficient material to support 
a diagnosis of PTSD.

VA hospital records dated in February 1988 included a 
diagnosis of schizo-affective disorder with depression and a 
history of alcohol dependence.  No opinion as to etiology was 
provided.

VA medical records show the veteran received outpatient PTSD 
day treatment from September 23, 1996, to November 1, 1996.  
The diagnoses included chronic delayed PTSD.  It was noted 
that psychological testing was consistent with a diagnosis of 
PTSD.

VA examination in December 1996 included a diagnosis of PTSD.  
There was no indication the veteran's claim file was reviewed 
at that time.  It was noted the veteran reported he had 
attended a PTSD program in Augusta, Georgia, in 1985.  On 
examination he recalled very traumatic experiences of 
"watching all my friends get killed" and stated that "the 
worst was my first kill of a human life."  He reported 
several periods of hospitalization and one attempted suicide.  

In statements received in December 1997 the veteran's family 
members and friends described how his demeanor had changed 
after service.  It was noted that he had experienced many 
problems since service and that he had difficulty with 
interpersonal relationships.

At his personal hearing in July 1999 the veteran reiterated 
his claim for entitlement to service connection for PTSD.  He 
reported that he had experienced problems with anger.

VA medical records dated in February 2000 show the veteran 
reported he served in combat in Vietnam for approximately 
nine months.  He complained of trauma associated with working 
under fire and watching friends get killed.  He also reported 
he had experienced sexual trauma during service, but provided 
no specific information as to that matter.  

VA hospital records dated in April 2000 included diagnoses of 
chest pain, gastroesophageal reflux disease, PTSD, chronic 
pain syndrome, depression, coronary artery disease, and C5-C6 
spinal stenosis.  No opinions as to etiology were provided.

VA aid and attendance examination in June 2000 included 
diagnoses of single vessel coronary artery disease, non-
coronary chest pain, PTSD with depression, and 
gastroesophageal reflux disease with recent upper 
gastrointestinal bleed.  It was noted the veteran was 100 
percent mentally and physically disabled and that he needed 
to be evaluated for multiple sclerosis.

During VA general medical examination in August 2001 the 
veteran reported he incurred injuries to his back, right hip, 
and right knee in a mortar attack in November 1972.  He 
stated the watchtower he was in had been hit and crumbled to 
the ground.  It was noted he had nonobstructive coronary 
artery disease and that he had undergone a procedure to have 
a stent placed in the left anterior descending artery in 
November 2000.  The diagnoses included nonobstructive 
coronary disease, status post left anterior descending artery 
stent, chronic pain syndrome with no definite neurological 
deficit, depression, PTSD, symptoms of gastroesophageal 
reflux disease, and dizzy spells probably secondary to 
decreased blood pressure because of medications.  The 
examiner stated the veteran was 100 percent disabled and 100 
percent unemployable probably mostly due to his PTSD.

At his video conference hearing in March 2002 the veteran 
testified that he was first provided a diagnosis of PTSD in 
1994 and prior to that he had been provided diagnoses 
including paranoid schizophrenia.  He reported he had been 
arrested and ordered into mental health treatment in 1985.  

VA medical records dated in September 2002 show the veteran 
reported that he had fallen approximately 50 feet from a 
guard tower in Vietnam and that he had been told he incurred 
a back strain.  He also stated that he had fallen off a 
ladder in 1984 and experienced a worsening of his back pain 
and the onset of neck pain.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis and 
cardiovascular disease, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's claimed PTSD, coronary artery disease, dizziness 
and blackouts, stomach disorder, joint disease of the neck, 
right ankle disorder, bilateral hand disorder, and bilateral 
leg disorder were not present in service, were not manifest 
until many years after service, and are not shown to be 
related to service.  Records show the veteran began receiving 
treatment for coronary artery disease, dizziness and 
blackouts, gastroesophageal reflux disease, and C5-C6 spinal 
stenosis many years after his discharge from active service, 
but that no competent evidence has been provided 
demonstrating that these disorder were either incurred in 
service or as a result of service.  

Although the medical evidence includes diagnoses of PTSD 
related to alleged traumatic events in service, as these 
events have not been verified by credible evidence the Board 
finds these medical nexus opinions are of no probative value.  
The Court has specifically held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  

There is no competent evidence of a presumptive service 
connection disease, including cardiovascular disease or 
arthritis, having become manifest within the veteran's first 
post service year.  Therefore, the Board finds a presumption 
of service connection is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  In addition, the evidence does not 
demonstrate that cardiovascular disease or arthritis were in 
fact "incurred" during the service.  

While the veteran believes he has PTSD, coronary artery 
disease, dizziness and blackouts, stomach disorder, joint 
disease of the neck, right ankle disorder, bilateral hand 
disorder, and bilateral leg disorder as a result of service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for these disorders must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2004).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

Generally, subject to the requirements set forth above, a 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 (2004).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 
38 C.F.R. § 17.161(a).  In this case, the evidence does not 
show that the veteran has an adjudicated service-connected 
compensable dental condition.  The Board notes that 
compensable disability ratings for loss of teeth, in essence, 
require loss due to loss of substance of the body of the 
maxilla or mandible.  There is no evidence the veteran lost 
any teeth during active service.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

The evidence in this case shows the veteran's teeth were 
noted as acceptable on his December 1970 enlistment 
examination report.  Service medical records show he received 
treatment for carious teeth, but are negative for any 
indication of dental trauma.  In a January 1976 application 
for VA benefits the veteran reported he had been provided 
temporary fillings during service in Vietnam in January 1971 
when a wrench slipped hitting him in the mouth and breaking 
his teeth.  Subsequent records are negative for evidence of 
treatment or diagnosis of dental problems as a result of 
trauma.

Based upon the evidence of record, the Board finds the 
veteran's dental problems were not incurred as a result of 
service trauma.  The veteran's statements as to dental trauma 
in January 1971 are inconsistent with the service medical 
evidence of record.  Therefore, VA dental care on a Class 
II(a) basis as a result of service trauma is not warranted. 

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized with proof of qualifying 
service and if application for such treatment was made within 
one year after discharge or release.  Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  Other categories of eligibility under 
38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include veterans 
having a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA, veterans whose service-connected disabilities are rated 
as totally disabling, and some veterans who are Chapter 31 
vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), 
(h), (i).  The evidence in this case does not show the 
veteran meets any of these categories of eligibility.  
Therefore, the Board finds entitlement to service connection 
for a dental disorder for the purpose of obtaining VA 
outpatient dental treatment is not warranted.  The 
preponderance of the evidence is against his claim.

New and Material Evidence Claims

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted a request to reopen his claims for 
entitlement to service connection for an acquired psychiatric 
disorder and a skin disorder prior to August 29, 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In decisions dated in July 1987 the Board denied entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, and for a skin disorder, including as a 
result of Agent Orange exposure.  The determinations were 
essentially based upon findings that the evidence 
demonstrated the veteran's skin disorders noted in service 
were acute and transitory, that no skin disorder was shown to 
have been incurred as a result of Agent Orange exposure, and 
that an acquired psychiatric disorder was not manifested 
during service or until many years after service.  Those 
determinations have become final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

The Board finds that the evidence added to the claims file 
since the July 1987 decisions includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  This 
evidence consists of various medical reports providing 
diagnoses of dermatitis and recurrent major depression 
without opinions as to etiology.  As this evidence was not of 
record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claims, it is "new and material" and the claims 
must be reopened.  The Board finds, however, that additional 
development is required for adequate determinations on the 
merits.  Therefore, the issues are addressed in the remand 
section of this decision.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for dizziness and blackouts 
is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for joint disease of the 
neck is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a bilateral hand 
disorder is denied.

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for dental trauma is 
denied.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a skin disorder; to 
this extent the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD; to this extent the appeal is 
granted.


REMAND

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that he has a hearing 
loss, a bilateral knee disability, a skin disorder, and an 
acquired psychiatric disorder that were incurred during 
active service.  Service medical records show audiometer 
findings in April 1972 in graphic form, but the findings were 
not reported on the veteran's April 1972 separation 
examination report.  VA medical records dated in July 2002 
noted the veteran had a history of mild to severe bilateral 
sensorineural hearing loss secondary to noise-induced trauma 
in Vietnam; however, no additional information as to this 
matter was provided.  

Service medical records also show that in March 1971 the 
veteran was treated for verruca vulgaris to the right hand 
and in October 1971 for a rash on his legs.  In January 1971 
he complained of right knee pain.  VA treatment records 
include diagnoses of dermatitis, chronic joint pain, and 
major depression without opinion as to etiology.  As the 
veteran's claim for entitlement to service connection for a 
hearing loss, a bilateral knee disability, a skin disorder, 
and an acquired psychiatric disorder have not been addressed 
by recent examination, the Board finds additional development 
is required prior to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the November 2002 rating decision 
concerning the issues of whether new and material evidence 
was received to reopen claims for entitlement to service 
connection for tinnitus, alcohol dependence, bad eyesight, a 
right shoulder disorder, headaches, and a low back disorder 
additional development is required.  Manlincon, 12 Vet. App. 
238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case on issues of whether new and 
material evidence was received to reopen 
claims for entitlement to service 
connection for tinnitus, alcohol 
dependence, bad eyesight, a right 
shoulder disorder, headaches, and a low 
back disorder.  The veteran and his 
representative should be apprised that to 
perfect the appeal on these issues for 
Board review he must submit a substantive 
appeal.  The RO should allow the 
requisite period of time for a response.

2.  The veteran should be scheduled for 
examination(s), by appropriate medical 
specialist(s), for an opinion as to 
whether there is at least a 50 percent 
probability or greater that he has a 
hearing loss, a bilateral knee 
disability, a skin disorder (to include 
as a result of Agent Orange exposure), or 
an acquired psychiatric disorder, other 
than PTSD, that were incurred as a result 
of service.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


